01/11/2022


           IN THE SUPREME COURT OF THE STATE OF MONTANA

                                 No. DA 21-0298


STATE OF MONTANA,

             Plaintiff and Appellee,

      v.

SARAH MARIE GRADY,
AKA SARAH MARIE STRONG-MITCHELL,

             Defendant and Appellant.


                           GRANT OF EXTENSION


      Upon consideration of Appellee’s motion for a 45-day extension of time, and

good cause appearing therefor, Appellee is granted an extension of time to and

including March 7, 2022, within which to prepare, serve, and file its response.




BG                                                                      Electronically signed by:
                                                                              Mike McGrath
                                                                 Chief Justice, Montana Supreme Court
                                                                            January 11 2022